Case 2:20-cv-02053-PKH Document 113            Filed 02/11/21 Page 1 of 1 PageID #: 878




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

KIMBERLY RULOPH                                                                 PLAINTIFF

v.                                No. 2:20-CV-02053

LAMMICO, et al.                                                             DEFENDANTS

                                      JUDGMENT

      Pursuant to the opinion and order entered in this case on this date, Plaintiff’s EMTALA

claim against Mercy Hospital Fort Smith is DISMISSED WITH PREJUDICE.               Plaintiff’s

remaining state law claims are DISMISSED WITHOUT PREJUDICE.

      IT IS SO ADJUDGED this 11th day of February, 2021.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
